Citation Nr: 0207291	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right little finger.  

2.  Entitlement to service-connection for degenerative 
changes of the cervical and thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  An increased, compensable, evaluation 
for residuals of a fracture of the right little finger was 
denied in a July 1996 rating decision and service-connection 
for degenerative changes of the cervical and thoracolumbar 
spine was denied in an August 1996 rating decision.  

In May 1999 the Board remanded this matter for further 
development.  The requested development has been accomplished 
and the matter has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  There is no clinical evidence of ankylosis of the right 
little finger, however the veteran was unable to approach the 
palmer crease with the tip of his finger by approximately 1/2 
an inch and was unable to pinch the pinky.  

2.  There is competent medical evidence that the 
osteoarthritis found in service was probably secondary to the 
Scheuermann's disease and progression of the Scheuermann's 
disease with the secondary changes of degenerative arthritis 
in the cervical, thoracic and lumbar spine was the normal 
progression of the disease.  


CONCLUSIONS OF LAW

1.  An increased (compensable) evaluation for residuals of a 
fracture of the right little finger is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. Part 4, §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2001).

2.  Degenerative changes of the cervical and thoracolumbar 
spine were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1153, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 4.9, 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The July 1996 and August 1996 rating decisions, August 1996 
Statement of the Case, the November 1996, March 1998, June 
1998, November 2000 and February 2002 Supplemental Statements 
of the Case as well as the May 2001 RO letter informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A. 
§§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  The veteran was afforded a VA 
bones examination in March 1996, orthopedic examination in 
October 1996, and right hand, cervical, thoracic and lumbar 
spine examination in November 1999 and a spine examination in 
October 2000.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Residuals of a Fracture of the Right Little Finger  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The residuals of a fracture of the right little finger have 
been evaluated under the provisions of Diagnostic Code 5227 
of the Rating Schedule.  38 C.F.R. § 4.71a (2001).  
Diagnostic Code 5227 provides that, for ankylosis of any 
finger, other than the thumb, index or middle finger, a 
noncompensable evaluation is warranted.  

The rating schedule provides that unfavorable ankylosis 
exists where it is not possible to bring the finger to within 
two inches of the median transverse fold of the palm.  
Ankylosis of the metacarpophalangeal joint and proximal 
interphalangeal joint with either joint in extension or 
extreme flexion will be rated as amputation.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5216.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following Diagnostic 
Code 5219.  

Diagnostic Code 5156 provides that, where there is amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, a 10 
percent evaluation will be assigned.  Where there is 
amputation of the little finger with metacarpal resection and 
more than one half of the bone lost, a 20 percent evaluation 
will be assigned.  

The veteran is in receipt of the highest schedular evaluation 
for limitation of motion of the little finger.  A higher 
rating requires extremely unfavorable ankylosis equivalent to 
amputation or actual amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  There has been no medical evidence of 
any ankylosis of the right little finger.  A synopsis of the 
pertinent evidence follows.  

VA outpatient treatment records dated, November 1995 to May 
2001, show that the veteran was seen for complaints of right 
hand pain.  The November 1995 VA x-ray revealed an old 
fracture involving the distal shaft of the right 5th 
metacarpal bone which had united with considerable degree of 
angulation and, therefore a degree of shortening of the 5th 
metacarpal.  

At the October 1996 VA examination objective findings showed 
flattening of the fifth metacarpal head.  The veteran was 
able to flex all of his fingers well at all of the joints, 
but lacked a total of 30 degrees of full flexion of the 5th 
finger.  His right thumb was unable to reach to within 1 inch 
of the base of the 5th finger.  The veteran had decreased 
range of motion of the metacarpocarpal joint of the thumb.  
He was able to approximate the 5th finger to within 1/2 inch 
of the palm.  The veteran's ability to grasp small objects 
and dexterity was rather poor.  The diagnoses were Sudeck-
type sympathetic dystrophy in the right hand and post 
fracture of the fifth metacarpal.  

The January 1998 VA x-ray revealed an old minimally dorsal 
angulated fracture of the distal fifth metacarpal.  No acute 
abnormality was seen.  

At the November 1999 VA examination the veteran had a right 
metacarpal phalangeal joint and interphalangeal joint of the 
thumb was only 40 degrees of flexion.  The veteran had a 
marked inability to bring his thumb into his palm.  He lacked 
metacarpal phalangeal joint motion from the second to the 
fifth finger of approximately 20 degrees of complete motion.  
This is compared to the contralateral hand.  No instability 
of any joint was noted.  The veteran was unable to approach 
the palmer crease with the tips of his fingers from the 
second to the fifth finger by approximately 1/2 an inch.  He 
had pain in his thumb and when he attempted to pinch his 
pinky and he had inability to pinch the pinky.  The x-rays of 
the right hand revealed mild deformity about the distal 
aspect of the fifth metacarpal bone was again noted 
consistent with old trauma.  

The examiner wrote that of interest is the fact that the 
veteran stated that the pain in his arm and hand occurred 
while it was in the cast for treatment for the fracture of 
his metacarpal.  The question arises to whether or not he had 
developed a sympathetic dystrophy or Voklans ischemia, or a 
cast syndrome secondary to trauma.  This appeared to be what 
the situation was considering the minor aspect of his trauma 
and the major disability that resulted.  Physical examination 
further showed no instability of the metacarpal phalangeal or 
interphalangeal joints of the fingers including the fifth 
finger.  He had 3/5-quality strength in flexion of the 
fingers with resistance.  He had full extension of all of the 
fingers at the metacarpal phalangeal and interphalangeal 
joints.  The veteran's pain episodes caused an increase in 
his disability but the examiner was unable to state what 
degree that would be.  

As the discussion above makes clear, a compensable evaluation 
would require at least extremely unfavorable ankylosis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

Accordingly, under the circumstances, it follows that 
entitlement to a compensable evaluation for the veteran's 
residuals of a fracture of the right little finger would not 
be warranted under the applicable provisions of the rating 
schedule.  The evidence does not meet or more nearly 
approximate the criteria necessary to justify an increase in 
evaluation.  38 C.F.R. § 4.7.

Because there is no evidence of disability such as would 
warrant a compensable evaluation, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The record shows that the RO has expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  The United States Court of Appeals for 
Veterans Claims (the Court), has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

Degenerative Changes of the Cervical and Thoracolumbar Spine  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2001).  General Counsel opinions, VAOPGCPREC 67-90; 
VAOPGCPREC 82-90; VAOPGCPREC 11-1999, among other things, 
stand for the proposition that while congenital or 
developmental "defects" are not considered disabilities for 
VA compensation purposes, but that congenital or 
developmental "diseases" (1) which are shown to have actual 
onset during active military service or (2) which have onset 
prior to service but which are shown to be aggravated beyond 
their ordinary progress during service, may indeed result in 
an allowance of service connection for the underlying 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995) and Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.304(b) (2001); see Miller v. West, 11 Vet. App. 345 (1998).  
The burden of proof is on the government first to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and, if the government 
meets this requirement, then to show that the condition was 
not aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  

Service medical records include a report of medical history 
recorded at the time of the veteran's induction examination.  
He did not report any back or spine problems.  X-rays of the 
thoracic and lumbosacral spine, dated August 1967, revealed 
changes in the thoracic and lumbar spine suggesting changes 
of Scheuermann's disease with scoliosis of the thoracolumbar 
junction.  The August 1967 Medical Board Report examination 
diagnoses included thoracolumbar kyphoscoliosis, probably 
secondary to untreated Scheuermann's disease (adolescent 
kyphosis) - severe, unchanged.  This diagnosis was also 
included in the veteran's September 1967 Report of Medical 
Examination.  In October 1967 the Medical Board found the 
thoracolumbar kyphoscoliosis to be 10 percent disabling.  The 
July 1984 VA examination diagnoses included rotoscoliosis of 
the lumbar spine (congenital).  Consequently, the Board finds 
this to be clear and unmistakable proof to rebut any 
presumption of soundness that may be inferred from findings 
of the report of the enlistment examination.  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered aggravated by active 
service when there is an increase in the disability during 
such service, unless there is a specific finding that the 
increase in the disability is due to the natural progress of 
the disease.  As shown in the discussion above, the record 
does not show that the veteran's degenerative changes of the 
cervical and thoracolumbar spine underwent an increase in the 
disability during service.  In October 2000 a VA examiner 
opined that most of the degenerative changes in the cervical 
and thoracic spine were due to the Scheuermann's disease.  
The examiner felt that the osteoarthritis found in service 
was probably secondary to the Scheuermann's disease and 
progression of the Scheuermann's disease with the secondary 
changes of degenerative arthritis in the cervical thoracic 
and lumbar spine being normal progression of the disease.  
Based upon this opinion, the Board finds that the weight of 
the evidence is against finding that the veteran's 
degenerative changes of the cervical and thoracolumbar spine 
were aggravated beyond their ordinary progress during 
service.  

Since the medical and other evidence of record is not evenly 
balanced for and against the claim, on the issue of 
aggravation, the benefit-of-the-doubt rule does not apply.  
Rather, the preponderance of the evidence is against the 
claim, so service-connection is not warranted.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable evaluation for residuals of a fracture of the 
right little finger is denied.  

Service connection for degenerative changes of the cervical 
and thoracolumbar spine is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

